Citation Nr: 0630432	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  03-05 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for irritable bowel 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1969.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a September 2002 decision by the RO.

The veteran was service-connected for residuals of malaria in 
September 1969.  He initially claimed service connection for 
irritable bowel syndrome as secondary to his service-
connected malaria.  In February 2005 the veteran was service 
connected for post-traumatic stress syndrome (PTSD).  In 
March 2005 he amended his claim to include irritable bowel 
syndrome as secondary to his service-connected PTSD.  A Board 
hearing was held on May 10, 2006, at the RO in Jackson, 
Mississippi, before the undersigned Veterans Law Judge.

The Board notes that the veteran had also appealed a second 
issue for entitlement to service connection for hearing loss.  
However, by a June 2003 RO decision, he was granted service 
connection for hearing loss with a non-compensable 
evaluation, and for tinnitus with a 10 percent evaluation.  
No notice of disagreement (NOD) was filed as to that 
decision.  


FINDING OF FACT

The veteran's irritable bowel syndrome was likely caused by 
his service-connected PTSD.  


CONCLUSION OF LAW

The veteran has irritable bowel syndrome that is the result 
of service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.310(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has suffered from irritable 
bowel syndrome since service after he was released from a 
hospital in Japan for treatment of malaria.  He claims it is 
either directly related to his period of military service, or 
indirectly related to service as a result of his service-
connected PTSD.

Under the law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby. 38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.306 (2006).  Service 
connection is also warranted where the evidence of record 
shows that a chronic disability or disorder has been caused 
or aggravated by an already service-connected disability. 38 
C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 
(1995); 71 Fed. Reg. 52744-47 (Sept. 7, 2006).

Records going back to 1980 show that the veteran has suffered 
from chronic diarrhea/irritable bowel syndrome.  A September 
1980 VA examination report noted that the veteran had 
reported that this disorder had manifested itself 
intermittently since his return from Vietnam.  The Board 
notes that the veteran is competent to testify about what he 
has experienced with this disorder.  38 C.F.R. § 3.159 (a)(2) 
(2006).  In its September 2002 decision, the RO denied 
service connection for irritable bowel syndrome because there 
was no evidence to demonstrate that the disorder was incurred 
in or aggravated by military service.  It was not until after 
the veteran's service record was corrected in August 2004 
(see DD 215) to include reference to his award of the combat 
infantryman badge and verify his service in Vietnam that the 
RO granted service connection for PTSD in February 2005.  
Subsequently, in March 2005 the veteran amended his claim for 
service connection for irritable bowel syndrome to include as 
secondary to PTSD.

In an April 2005 examination report, the veteran's private 
physician, Dr. Johnson, stated that he had diagnosed the 
veteran with irritable bowel syndrome several years prior, 
and the veteran continued to have what sounded like irritable 
bowel syndrome type symptoms.  The veteran had reported the 
litany of problems he had had due to PTSD, which were being 
cared for at the VA Medical Center.  Dr. Johnson noted that, 
when discussing war experiences, the veteran seemed to 
experience a tremendous amount of stress.  His diagnostic 
impression was irritable bowel syndrome that was probably 
brought on by PTSD.

In December 2005 the veteran was afforded a VA examination 
for his irritable bowel syndrome at the Jackson VAMC.  The VA 
examiner noted that the veteran had a long history of chronic 
diarrhea which was at least as likely as not caused by the 
irritable bowel syndrome.  However, he opined that the 
veteran's irritable bowel syndrome was more than likely not 
caused by PTSD because the veteran was diagnosed with chronic 
diarrhea before he was diagnosed with PTSD.  

Review of the record shows that the veteran did not file his 
claim for service connection for PTSD until March 2003.  The 
record contains various reports from the veteran as to his 
having experienced very traumatic events while a combat 
infantryman in Vietnam.  In a March 2004 hearing with a 
Decision Review Officer, the veteran testified that he had 
experienced PTSD symptoms since he left Vietnam.   In his 
March 2004 VA psychiatric examination for PTSD, the veteran 
reported that he had experienced chronic PTSD symptoms.

In his testimony at the May 2006 Board hearing, the veteran 
testified that he disagreed with the VA examiner's conclusion 
that, because irritable bowel syndrome was diagnosed first, 
it was not likely caused by his PTSD.  He testified that he 
had PTSD since service.  He testified that he did not file 
his claim for service connection for PTSD until later because 
he was dealing with a lot of problems during the first years 
out of service.  (The Board notes that the record does 
contain early claims for other service-connected 
disabilities, along with a claim for waiver of fees in a 
dispute with the seller of a mobile home on a VA guaranteed 
loan). 

It appears to the Board that the VA examiner in December 2005 
overlooked or discounted the veteran's reports as to when he 
first experienced his PTSD symptoms.  As with his irritable 
bowel syndrome, the veteran is competent to testify as to his 
experience with, and the duration of, his PTSD symptoms.  38 
C.F.R. § 3.159 (a)(2) (2006).  The Board is persuaded by the 
April 2005 report by the veteran's long term private 
physician, Dr. Johnson, to the effect that stress is a 
primary causal factor for irritable bowel syndrome, and that 
the veteran's irritable bowel syndrome was probably brought 
on by PTSD.  Accordingly, with resolution of reasonable doubt 
in the veteran's favor, the Board will grant service 
connection for irritable bowel syndrome as secondary to PTSD.


ORDER

Service connection for irritable bowel syndrome is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


